     Case 1:20-cv-00713-NONE-SAB Document 16 Filed 03/16/21 Page 1 of 2


 1
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF CALIFORNIA
 8
 9   INDEPENDENT PHYSICIANS                           Case No. 1:20-cv-00713-NONE-SAB
     ASSOCIATES MEDICAL GROUP, INC.,
10                                                    ORDER RE STIPULATION TO AMEND
                                                      BRIEFING SCHEDULE
11                     Plaintiff,
                                                      (ECF No. 15)
12                v.
13   IRONSHORE SPECIALTY INSURANCE
     COMPANY,
14
                        Defendant.
15

16          On November 17, 2020, the mandatory scheduling conference was held in this matter and

17   an order issued setting the briefing schedule to file motions for summary judgment. (ECF Nos.

18   13, 14.) On March 16, 2021, the parties filed a stipulation to modify the briefing schedule. (ECF
19   No. 15.) The Court finds good cause exists to grant the request for an extension of time.
20
            Unless prior leave of Court is obtained at least seven (7) days before the filing date, all
21
     moving and opposition briefs or legal memorandum in civil cases shall not exceed twenty-five
22
     (25) pages. Reply briefs filed by moving parties shall not exceed ten (10) pages. Before
23

24   scheduling any motion, the parties must comply with all requirements set forth in Local Rule 230

25   and 251.

26   Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for
27
     summary judgment or motion for summary adjudication, the parties are ORDERED to meet, in
28


                                                     1
     Case 1:20-cv-00713-NONE-SAB Document 16 Filed 03/16/21 Page 2 of 2


 1   person or by telephone, and confer to discuss the issues to be raised in the motion.
 2             The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment
 3
     where a question of fact exists; 2) determine whether the respondent agrees that the motion has
 4
     merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of
 5
     briefing; 4) narrow the issues for review by the court; 5) explore the possibility of settlement
 6

 7   before the parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a

 8   Joint Statement of Undisputed Facts.

 9             The moving party shall initiate the meeting and provide a draft of the Joint Statement of
10   Undisputed Facts. In addition to the requirements of Local Rule 260, the moving party shall file a
11
     Joint Statement of Undisputed Facts.
12
               In the Notice of Motion, the moving party shall certify that the parties have met and
13
     conferred as ordered above or set forth a statement of good cause for the failure to meet and
14

15   confer.

16             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the November

17   17, 2020 order setting the briefing schedule is AMENDED as follows:
18
               1.      Any motion for summary judgment shall be filed on or before April 16, 2021;
19
               2.      Oppositions shall then be filed on or before May 17, 2021; and
20
               3.      Replies, if any, shall be filed on or before June 1, 2021.
21

22

23   IT IS SO ORDERED.

24   Dated:         March 16, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                         2
